DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 have been examined.
Priority
This application is a continuation of U.S. Patent Application Serial No. 14/903,620, filed January 8, 2016, which is a 371 application of International Application No. PCT/US14/46274, filed July 11, 2014, which claims the benefit of U.S. Provisional Patent Application No. 61/845,092, filed on July 11, 2013 and U.S. Provisional Patent Application No. 61/845,101, filed on July 11, 2013,

Information Disclosure Statement
The IDS received on 02/11/2020 has been entered and references cited within carefully considered.
Drawings
The drawings are filled on 12/13/2019 are accepted. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard et al. (US Pub. No.: 2009/0046650 A1) in view of PAJUKOSKI (US Pub. No.: 2012/0207109 A1). 
Regarding claim 1, Dalsgaard discloses a method associated with a data transmission [Para. 0067, Fig. 1A-1F], the method comprising: receiving, by a first station, a first transmission from a second station (new transmission (e.g., a HARO retransmission) may be set for a predetermined time and/or frequency after the first transmission (non-adaptive/unscheduled synchronous). Alternatively, if allocation details have changed (adaptive/scheduled synchronous), the network may wish to provide new allocation resources for the UE (e.g., signaled to the UE via the PDCCH), for example, by signaling the UE at a predetermined time and/or frequency wherein the first transmission comprises first data, and wherein the first transmission is associated with an 802.11 exchange (In some exemplary embodiments, a new parameter may be used to inform the UE about the scheduling window for HARQ retransmissions. For the purposes of explanation, the new parameter will be referred to below as y. The network (e.g., an eNB, a network element, a relay station, via a mobile station) can inform the UE of this parameter, which indicates the time duration in which the UE should listen for resource scheduling allocation information (e.g., transmitted via the PDCCH)—for possible scheduling resources associated with HARO retransmissions. In other exemplary embodiments, the parameter y generally may be seen to correspond to the DRX Retransmission Timer. As non-limiting examples, the parameter y can be specified in terms of time, frames, amount of scheduling allocations, or another system-specific time. In one exemplary embodiment, the parameter y is expressed as a SFN, a number of HARQ SAW processes or a function of one or more of those numbers. For normal synchronous HARQ, the resource allocation information may be scheduled at a fixed time after the last transmission [Para. 0067-0068]); and sending a second transmission associated with the 802.11 exchange to the second station (Note that in each of the above-described cases (FIGS. 1A-1C), the UE signals an ACK to the Node B upon successful reception of either the initial transmission or the retransmission[Para. 0041]), wherein the second transmission comprises a combination packet, and wherein the combination packet comprises a data part and an ACK/NACK part (If the transmission or retransmission is incorrectly received, the UE may signal a NACK to the Node B indicating that additional retransmission may be desired and/ or needed. The various specifics concerning this usage of the ACK/NACK system may be dependent on the system architecture, the system components or one or more guidelines, rules or standards, as non-limiting examples. In some exemplary embodiments, it may be desirable for the ACK/NACK particulars to be known by the UE and the Node B prior to the initial transmission (e.g., a priori, specified by one or more standards, established customs or usage). One of ordinary skill in the art will appreciate the various options available with respect to ACK/NACK schemes and arrangements, such as the exemplary ones described and utilized herein [Para. 0041]), wherein: when the first station determines that the first data was received correctly, the combination packet comprises the data part and an ACK (transmitting a positive indication (e.g., an ACK) in response to successful reception of the retransmitted information. A method as in any above, where the method is implemented by a UE that utilizes DRX. A method as in any above, further comprising: measuring the predetermined duration, the predetermined time and/or the predetermined time interval. A method as in any above, where at least one timer is used to measure the predetermined duration, the predetermined time and/or the predetermined time interval. A method as in any above, further comprising: determining the predetermined duration, the predetermined time and/or the predetermined time interval (e.g., using one or more timers or values). A method as in any above, further comprising: receiving one or  and when the first station determines that the first data was not received correctly, the combination packet comprises the data part and a NACK (where the retransmission comprises a DL retransmission. A method as in any above, where the retransmission comprises a HARQ retransmission. A method as in any above, where the retransmission comprises a DL HARO retransmission. A method as in any above, where one or more parameters or values is indicative of the predetermined duration, the predetermined time and/or the predetermined time interval. A method as in any above, where the negative indication comprises a NACK [Para. 0141, see also Para. 0157]). 
Although Dalsgaard discloses everything as applied above, Dalsgaard does not explicitly discloses. However, these concepts are well known in the art as taught by PAJUKOSKI.
In the same field of endeavor, PAJUKOSKI discloses wherein the combination packet comprises a frame (For TDD ACK/NACK bundling or ACK/NACK multiplexing and a subframe n with M=1, the UE generates one or two ACK/NACK bits by performing a logical “AND” operation per codeword across MDL subframes associated with a single UL subframe, of all the corresponding U+Nses individual PDSCH (i.e. packet) transmission ACK/NACKs and individual ACK in response to received PDCCH indicating downlink SPS release, where M is the number of elements in the set K defined in Table 10.1-1. The UE detects if at least one  the UE is transmitting on PUSCH the UE also determines the parameter N. For TDD UL-DL configuration 0. N is 1 if UE detects the PDSCH transmission with or without corresponding PDCCH within the subframe (i.e. subframe in PDCCH packet) n-k, where keK the following detecting rules apply [Para. 0123]) comprising a type field and a subtype field, and wherein a value of the type field and a value of the subtype field are set to indicate a NACK [Para. 0125-0127, see also Para. 0129].  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include PAJUKOSKI method into Dalsgaard invention. One of ordinary skill in the art would have been motivated to enabling simultaneously transmission of a positive or negative acknowledge and channel state information. Thereafter spatial bundling of the positive or negative acknowledge bits corresponding to multiple transport blocks is applied for each of a plurality of component carriers [PAJUKOSKI, Para. 0075].

Regarding claim 2, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses receiving an indication that combining of data and HARQ information is configured [Para. 0042 and Para. 0110].

Regarding claim 3, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses wherein the indication is included in a HARQ capability element (As a non-limiting example, one or more timers may be used by the UE and/or Node B in order to track passage of corresponding intervals of time. 

Regarding claim 4, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses wherein when the first station determines that the first transmission is for the first station and that a data part associated with the first transmission cannot be decoded, the first station immediately sends the second transmission to the second station [Para. 0064-0065]. 

Regarding claim 5, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses wherein transmissions that include data comprise an indication that indicates how many times the data has been transmitted [Para. 0061-0063].

Regarding claim 6, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses receiving a NACK indication from the second station, wherein the NACK indication relates to the data associated with the second transmission  (where the retransmission comprises a DL retransmission. A method as in any above, where the retransmission comprises a HARQ retransmission. A method as in any above, where the retransmission comprises a DL HARO retransmission. A method as in any above, where one or more parameters or values is indicative of the predetermined duration, the predetermined time and/or the predetermined time interval. A method as in any above, where the negative indication comprises a NACK [Para. 0141, see also Para. 0157]); and sending a third transmission comprising the data associated with the second transmission [Para. 0067-0068], wherein the third transmission uses a redundancy version (as shown in FIG. 1E, upon Successful/unsuccessful reception of the retransmission (e.g., within the retransmission window), the UE signals an ACK/NACK to the Node B in a certain subframe following the retransmission. For example, it may be specified that r subframes after the retransmission must pass before the ACK/NACK to the retransmission is signaled. In example 2 (FIG. 1E), r=2. This is in contrast to example 1 (FIG. 1D), as noted above, wherein the ACK/NACK is signaled in the second subframe (p=1; one subframe after the retransmission window must pass before the ACK/NACK to the retransmission is signaled) following the retransmission window. In further exemplary embodiments, one or more values for the different parameters may be the same as one or more values for other 

Regarding claim 7, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses maintaining a counter associated with a HARQ process relating to the third transmission [Para. 0062-0064]; and when an ACK or NACK has not been received before the counter expires, retransmitting the redundancy version of the third transmission (as shown in FIG. 1E, upon Successful/unsuccessful reception of the retransmission (e.g., within the retransmission window), the UE signals an ACK/NACK to the Node B in a certain subframe following the retransmission. For example, it may be specified that r subframes after the retransmission must pass before the ACK/NACK to the retransmission is signaled. In example 2 (FIG. 1E), r=2. This is in contrast to example 1 (FIG. 1D), as noted above, wherein the ACK/NACK is signaled in the second subframe (p=1; one subframe after the retransmission window must pass before the ACK/NACK to the retransmission is signaled) following the retransmission window. In further exemplary embodiments, one or more values for the different parameters may be the same as one or more values for other parameters. For example, and as shown in FIG. 1E, the value for q may be the same as the value for r (q=r=2) [Para. 0053]).

Regarding claims 9-15, they are substantially the same as claims 1-7, except claims 9-15 are in apparatus claim format.  Because the same reasoning applies, claims 9-a first station [Fig. 2, UE 14] comprising: a processor [Fig. 2, data processor 18]; and a memory [Fig. 2, memory 20] comprising instructions that when executed by the processor cause the device to: [Para. 0082].

	Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dalsgaard et al. (US Pub. No.: 2009/0046650 A1) in view of PAJUKOSKI (US Pub. No.: 2012/0207109 A1), in further view of Sohn et al. (US 2012/0269183 A1).
Regarding claim 8, Dalsgaard/PAJUKOSKI disclose everything as discuss above,  Dalsgaard further discloses wherein the indication is at least one of: a HARQ transmission parameter, a HARQ type parameter, a redundancy version parameter, or a HARQ process ID [Para. 0106-0107]. 
Although Dalsgaard/PAJUKOSKI disclose everything as applied above, Dalsgaard/PAJUKOSKI do not explicitly discloses. However, these concepts are well known in the art as taught by Sohn.
In the same field of endeavor, Sohn discloses wherein the indication is at least one of a TXVector or an RXVector, and wherein the at least one TXVector or an RXVector [Paragraph’s 0045, 0049 and 0051].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Sohn method into Dalsgaard invention. One of ordinary skill in the art would have been motivated to indicate a remaining time before the medium returns to an available state. Therefore, a value set to the NAV corresponds to a period reserved for the use of the medium by an AP and/or an STA transmitting a corresponding frame [Sohn, Para. 0045].

Regarding claim 16, it is substantially the same as claim 8, except claim 16 is in apparatus claim format.  Because the same reasoning applies, claim 16 is rejected under the same reasoning as claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465


/DHARMESH PATEL/
Examiner, Art Unit 2465

	
/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465